Citation Nr: 1809569	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for depression with sleep disorder, evaluated as 50 percent disabling prior to April 21, 2016; and 70 percent disabling beginning April 21, 2016.

2.  Entitlement to an increased rating for lumbar spine degenerative joint disease with invertebral disc syndrome, evaluated as 10 percent disabling prior to June 6, 2013; 20 percent disabling from June 6, 2013, to September 7, 2015; and 40 percent disabling beginning September 8, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from November 1995 to October 1999 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2018, the Veteran withdrew her request for a Board hearing.


FINDING OF FACT

In a January 2018 written statement, the Veteran indicated that she wanted to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2),(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a January 2018 written statement, the Veteran indicated that she wanted to withdraw her appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


